In an action, inter alia, to enjoin the defendants, registered owners of multiple dwellings, and their organization, the Community Housing Improvement Program, Inc., from carrying out a planned boiler shutdown, the defendants appeal (by permission), as limited by their brief, from so much of an order of the Appellate Term of the Supreme Court of the Second and Eleventh Judicial Districts, dated January 26, 1977, as modified two judgments of the Civil Court of the City of New York, Kings County, dated October 14, 1975 and November 19, 1975, respectively, by deleting therefrom the determination that titles Y51 (rent control) and YY51 (rent stabilization) of the Administrative Code of the City of New York are unconstitutional as administered. Order affirmed insofar as appealed from, with costs. We affirm on the opinion rendered by the Appellate Term herein (Housing & Dev. Admin, of City of N. Y. v Community Housing Improvement Program, 90 Mise 2d 813, modfg 83 Mise 2d 977), and also note our decision' in Matter of Voccola v Shilling (57 AD2d 931). Damiani, J. P., Shapiro, Mollen and O’Connor, JJ., concur.